Case 2:19-cv-07671-AB-JC Document 1 Filed 09/04/19 Page 1 of 12 Page ID #:1




 1 Tiffany R. Caterina (SBN 280159)
      tcaterina@fkks.com
 2 Vishwanath Kootala Mohan (SBN 313759)
      vmohan@fkks.com
 3 FRANKFURT KURNIT KLEIN & SELZ, P.C.
   2029 Century Park East, Suite 1060
 4 Los Angeles, California 90067
   Telephone: (310) 579-9600
 5 Facsimile: (310) 579-9650
 6 Attorneys for Plaintiff JONATHAN GRAN
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               WESTERN DIVISION
11
12
     JONATHAN GRAN, an individual,         )   Case No.: 2:19­cv­7671
13                                         )
                  Plaintiff,               )   COMPLAINT FOR COPYRIGHT
14                                         )   INFRINGEMENT
           vs.                             )
15                                         )
     LIT MEDIA GROUP, LLC, a               )   DEMAND FOR JURY TRIAL
16   California limited liability company; )
     ANTHONY RENE VILLALOBOS, an )
17   individual; and DOES 1-10,            )
                                           )
18                Defendants.              )
                                           )
19                                         )
                                           )
20                                         )
                                           )
21                                         )
                                           )
22
23
24
25
26
27
28
                                          1
                                      COMPLAINT
Case 2:19-cv-07671-AB-JC Document 1 Filed 09/04/19 Page 2 of 12 Page ID #:2




 1         Plaintiff Jonathan Gran, by and through his attorneys of record—Frankfurt
 2 Kurnit Klein & Selz, P.C.—complains against Defendant Anthony Rene Villalobos
 3 (“Rene”) and Lit Media Group, LLC (“Lit Media”) (collectively, “Defendants”) as
 4 follows:
 5                               NATURE OF THE ACTION
 6         1.     This is a civil action against Defendants for their acts of copyright
 7 infringement in violation of the United States Copyright Act, 17 U.S.C. § 101 et seq.
 8         2.     Defendants stole Plaintiff’s original media content and reproduced it
 9 on Defendants’ Instagram accounts, Dailyhumor_4u and thefuck.tv (collectively,
10 the Meme Accounts), on which they post “memes.”1
11         3.     Defendants profit off of copyright infringement by gaining
12 “followers” for and “engagement” with the Meme Accounts which translates into
13 sponsorships and advertisements deals. Defendants brag about the money they
14 make through these sponsorship and advertisement deals.
15         4.     Defendants’ entire business model is to steal and monetize other
16 people’s original creations, thus building Defendants’ brands and bank accounts
17 off of pilfered content, in violation of U.S. copyright laws.
18                             JURISDICTION AND VENUE
19         5.     This Court has subject matter jurisdiction over this action under 28
20 U.S.C. §§ 1331 and 1338 because this case arises under the Copyright Act and
21 federal courts have exclusive jurisdiction over cases arising under the Copyright
22 Act.
23         6.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c)
24 and 28 U.S.C. § 1400(a) in that Defendants reside in this Judicial District, the
25
26   1
    Memes are generally funny media content such as captioned videos and photos. See Meme
   Definition, Merriam-Webster, https://www.merriam-
27 webster.com/dictionary/memes?utm_campaign=sd&utm_medium=serp&utm_source=jsonld (“an
   amusing or interesting item (such as a captioned picture or video) or genre of items that is
28 spread widely online especially through social media[.]”) (last visited Sep. 02, 2019).
                                              2
                                          COMPLAINT
Case 2:19-cv-07671-AB-JC Document 1 Filed 09/04/19 Page 3 of 12 Page ID #:3




 1 claim arises in this Judicial District, Defendants may be found and transact
 2 business in this Judicial District, and a substantial part of the events giving rise to
 3 this civil action occurred in this Judicial District. Further, Defendants are subject
 4 to the general and specific personal jurisdiction of this Court because of their
 5 residence in and contacts with the State of California.
 6                                        PARTIES
 7         7.    Plaintiff is an individual residing in Pittsburgh, Pennsylvania.
 8         8.    Plaintiff is informed and believes that Defendant Lit Media is a
 9 California limited liability company with a principal place of business at 340 S.
10 Lemon Ave., #4220, Walnut, California 91789.
11         9.    Plaintiff is informed and believes that Defendant Rene is an
12 individual residing in Los Angeles, California. Plaintiff is informed and believes
13 that Defendant Rene is the sole owner/principal of Defendant Lit Media Group,
14 LLC and operates the Meme Accounts.
15         10.   Plaintiff is informed and believes that Defendants are the alter egos of
16 each other there is an identity and unity of interests between Defendant Lit Media
17 and its owner/principal, Defendant Rene, such that any separateness between them
18 has ceased to exist and that adhering to the “fiction” of separate existence of
19 Defendant Lit Media and its sole owner/principal, Defendant Rene, would, under
20 the particular circumstances, promote injustice. Plaintiff is informed and believes
21 that Defendant Rene is the sole owner, member, and decision-maker of Defendant
22 Lit Media and exercises complete dominion over the management and operation of
23 Lit Media and the Meme Account. Further, Plaintiff is informed and believes that
24 Defendant Rene is the only decision maker regarding what media content is
25 curated, created, edited, posted, and published on Defendant Lit Media’s
26 Instagram accounts. Plaintiff is informed and believes that Defendant Rene
27 himself creates and publishes the media content on Defendant Lit Media’s
28
                                             3
                                         COMPLAINT
Case 2:19-cv-07671-AB-JC Document 1 Filed 09/04/19 Page 4 of 12 Page ID #:4




 1 Instagram accounts. Further, Plaintiff is informed and believes that Defendant
 2 Rene has treated assets of Defendant Lit Media as his own, has wrongfully
 3 diverted assets of Lit Media to himself, and has comingled his own personal funds
 4 with those of Defendant Lit Media.
 5            11.   DOES 1 through 10, inclusive, are unknown to Plaintiff, who
 6 therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
 7 Court to amend this Complaint and insert the true names and capacities of said
 8 Defendants when the same have been ascertained. Plaintiff is informed and
 9 believes and, upon such, alleges that each Defendants designated herein as a
10 “DOE” are legally responsible in some manner for the events and happenings
11 herein alleged, and that Plaintiff’s damages as alleged herein were proximately
12 caused by such Defendants.
13                                  STATEMENT OF FACTS
14                              Plaintiff and the Copyrighted Work
15            12.   Plaintiff, better known by his alias “Ukinojoe,” is a modern-day
16 creator, director, distributor, and publisher of media content through animation,
17 graphics, and videos.
18            13.   Plaintiff makes, inter alia, short animated cartoons, such as Great:
19 The Show and uploads them on his YouTube channel (see
20 https://www.youtube.com/user/Ukinojoe/feed?activity_view=1).
21            14.   YouTube allows users with successful YouTube channels, such as
22 Plaintiff, to monetize their videos through YouTube’s “Partner Program,” which
23 pays users a share of the advertising revenue generated through their videos. The
24 more views on the YouTube channel, the more advertising revenue can be
25 generated. 2 Once a channel is accepted, the user can begin to monetize the videos
26 hosted on the channel by enabling the “Monetization” feature on the channel and
27   2
         See YouTube Partner Program Overview, YouTube Help,
28 https://support.google.com/youtube/answer/72851#eligibility (last visited Sep. 02, 2019).
                                                 4
                                          COMPLAINT
Case 2:19-cv-07671-AB-JC Document 1 Filed 09/04/19 Page 5 of 12 Page ID #:5




 1 accepting the terms of YouTube’s Content License Agreement (the “CLA”).
 2 Plaintiff is a party to YouTube’s CLA.
 3         15.    Plaintiff’s YouTube channel has over 100 videos, which have
 4 attracted over 655,000 followers and over a 135 million views.
 5                              Defendants and the Marketplace
 6         16.    Defendant’s Meme Accounts have over 5 million and 2 million
 7 followers, respectively. Defendants also boast that dailyhumor_4u receives over
 8 70,000 new followers weekly and that thefuck.tv receives 10,000 new followers
 9 daily. True and correct screenshots of Defendants’ website (taken on September
10 01, 2019), dailyhumor_4u’s webpage (taken on December 31, 2018), and
11 thefuck.tv’s webpage (taken on September 01, 2019) are attached hereto as Exhibit
12 A.
13         17.    Plaintiff is informed and believes that Defendants make money
14 through advertisements and sponsorship deals based on the engagement rate
15 (number of “likes” and comments) and the number of followers of the Meme
16 Account.3
17         18.    Defendants understand U.S. Copyright laws and utilize them to
18 Defendants’ advantage. Defendants, on their DailyHumor website (see
19 https://dailyhumor.co/), have detailed terms of use that discuss the applicability of
20 copyright law to both Defendants’ and third-party content. Defendants also have
21 license agreements for user-submitted video content that details transferring
22 copyrights. True and correct copies of Defendants’ terms and license agreements
23 available on their websites are attached hereto as Exhibit B.
24 //
25
     3
    Defendants’ number of followers puts them in the echelon of Instagram influencers who
26
   command the highest rates for advertising and sponsorship deals. See The Influencers That
27 Brands Work With Most Frequently, Morning Consult, https://morningconsult.com/wp-
   content/uploads/2019/05/190528_Influencers_fullwidth.png;https://morningconsult.com/wp-
28 content/uploads/2019/05/190528_Influencers2_sidebar.png (last visited Sep. 02, 2019).
                                               5
                                           COMPLAINT
Case 2:19-cv-07671-AB-JC Document 1 Filed 09/04/19 Page 6 of 12 Page ID #:6




 1                              Defendants’ Infringement
 2        19.   Defendants, as illustrated below, reproduced, distributed, and publicly
 3 displayed the Dog of Wisdom video (the “Dog Video”), and derivatives thereof, at
 4 least on Defendants’ Instagram account, at least on Defendants’ Instagram
 5 accounts—dailyhumor_4u on at least September 11, 2017, January 15, 2018, and
 6 August 9, 2018 and thefuck.tv on at least October 13, 2017—without authorization
 7 from Plaintiff.
 8
 9          Plaintiff’s Copyrighted Work            Defendants’ Infringing Use
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          6
                                      COMPLAINT
Case 2:19-cv-07671-AB-JC Document 1 Filed 09/04/19 Page 7 of 12 Page ID #:7




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        7
                                    COMPLAINT
Case 2:19-cv-07671-AB-JC Document 1 Filed 09/04/19 Page 8 of 12 Page ID #:8




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12            20.    The Dog Video—a one-minute long video—was originally part of the
13 Great: The Show series but was also uploaded independently on Plaintiff’s
14 YouTube channel. It is one of the most popular of Plaintiff’s video amassing over
15 32 million views on YouTube alone.
16            21.    Plaintiff registered his copyright in the Dog Video on June 21, 2019
17 (Reg. No.: PA0002196358). True and correct copies the Dog Video’s copyright
18 registration is attached hereto as Exhibit C.
19            22.    On January 25, 2019, upon discovery of Defendants’ copyright
20 infringement, Plaintiff sent takedown notices under U.S. Digital Millennium
                                                4
21 Copyright Act (DMCA) per Instagram’s policies regarding the Meme Accounts.
22            23.    Plaintiff is informed and believes that based upon the repetitive and
23 numerous nature of Defendants’ copyright infringement, Instagram shut down
24 Defendants’ Instagram account, dailyhumor_4u, itself on or around March 07,
25 2019; Defendants’ other Instagram account, thefuck.tv, is still up on Instagram,
26 and Plaintiff is informed and believes that Defendants’ copyright infringement of
27
     4
         See How do I report copyright infringement on Instagram, Instagram,
28 https://help.instagram.com/126382350847838?helpref=page_content (last visited Sep. 02, 2019).
                                               8
                                         COMPLAINT
Case 2:19-cv-07671-AB-JC Document 1 Filed 09/04/19 Page 9 of 12 Page ID #:9




 1 the Dog Video continues unabated thereon.
 2         24.     On August 20, 2019, Defendants sent DMCA counter-notifications to
 3 Plaintiff.
 4         25.     Plaintiff is informed and believes that Defendants’ have driven
 5 significant traffic to at least the Meme Accounts due to the presence of the Dog
 6 Video. Defendants’ illegal use of the Dog Video garnered a high engagement rate
 7 by raking in hundreds of thousands of views and numerous comments and shares.
 8         26.     Defendants, through their illegal use of the Dog Video in their posts,
 9 cross-promote other accounts on Instagram and other social media, such as
10 Snapchat, thus garnering high engagement rates and followers on the other
11 accounts as well.
12         27.     Plaintiff is informed and believes that all of this traffic translates into
13 substantial ill-gotten commercial advantage and revenue generation from content-
14 creation, licensing, sponsorship, and advertising opportunities for Defendants as a
15 direct consequence of their infringing actions. Defendant Rene regularly boasts
16 about his substantial ill-gotten revenue, i.e., the tens of thousands of dollars each
17 month, received in large part because of the success of the Meme Account.
18         28.     Defendants’ actions have harmed Plaintiff’s business, reputation, and
19 livelihood.
20                                  CLAIM FOR RELIEF
21               Copyright Infringement, 17 U.S.C. § 501, Against Defendants
22         29.     Plaintiff incorporates herein by reference the allegations in paragraphs
23 1 through 28 above.
24         30.     Plaintiff owns the registered copyright in and to the Dog Video,
25 which registered copyright is attached as Exhibit C.
26         31.     By reproducing, displaying, distributing, and utilizing the Dog Video
27 for commercial purposes without authorization of or payment to Plaintiff in
28
                                               9
                                           COMPLAINT
Case 2:19-cv-07671-AB-JC Document 1 Filed 09/04/19 Page 10 of 12 Page ID #:10




  1 violation of 17 U.S.C. § 501 et seq., Defendants have directly, vicariously, and/or
  2 contributorily infringed, and unless enjoined, will continue to infringe Plaintiff’s
  3 right to produce, reproduce, and distribute the Dog Video, including by authorized
  4 third parties.
  5         32.      Defendants’ infringement has been undertaken willfully and
  6 knowingly, and with intent to financially gain from Plaintiff’s protected copyright
  7 work.
  8         33.      Defendants have received substantial benefits in connection with the
  9 unauthorized reproduction, display, distribution, and utilization of the Dog Video
10 for commercial purposes, including by increasing the traffic to their websites and
11 licensing, sponsorship, and advertisement deals.
12          34.      Defendants’ wrongful acts have caused, and are causing, irreparable
13 harm to Plaintiff, of which there is no adequate remedy at law, and unless this
14 Court restrains Defendants from further commission of said acts, Plaintiff will
15 continue to suffer irreparable injury. Accordingly, Plaintiff seeks an order under
16 17 U.S.C. § 502 enjoining Defendants from any further infringement of Plaintiff’s
17 copyrights.
18          35.      As a result of Defendants’ wrongful actions alleged herein, Plaintiff
19 has suffered and is suffering substantial damage to his business in the form of
20 diversion of trade, loss of profits, injury to goodwill and reputation, and the
21 dilution of the value of his rights, all of which are not yet fully ascertainable.
22 Plaintiff is entitled to actual damages in an amount to be proven at trial for the
23 infringement of the Dog Video.
24                                  PRAYER FOR RELIEF
25          WHEREFORE, Plaintiff requests judgment against Defendants as follows:
26          1.       Pursuant to 17 U.S.C. § 502, this Court enter an injunction enjoining
27 Defendants, their parents, officers, agents, servants, employees, representatives,
28
                                              10
                                           COMPLAINT
Case 2:19-cv-07671-AB-JC Document 1 Filed 09/04/19 Page 11 of 12 Page ID #:11




  1 and attorneys, and all person in active concert or participation with them from
  2 copying, reproducing, displaying, promoting, advertising, distributing, or selling
  3 the Dog Video or any other work based thereon;
  4        2.     This Court order an accounting be made for all profits, income,
  5 receipts, or other benefit derived by Defendants from the reproduction, copying,
  6 display, promotion, distribution, or sale of products and services, or other media,
  7 either now known or hereafter devised that improperly or unlawfully infringes
  8 upon Plaintiff’s copyrights;
  9        3.     Pursuant to 17 U.S.C. § 504, this Court enter an award in favor of
10 Plaintiff and against Defendants of actual damages suffered by Plaintiff as a result
11 of Defendants’ copyright infringement and any profits of Defendants attributable
12 to the infringement;
13         4.     This Court enter an award in favor of Plaintiff and against Defendants
14 for any such other and further relief as the Court may deem just and appropriate.
15
16 DATED: September 4, 2019              Respectfully submitted,
17
                                         FRANKFURT KURNIT KLEIN + SELZ PC
18
19
                                         By:         /s/ Vishwanath Kootala Mohan
20                                             Tiffany R. Caterina
21                                             Vishwanath Kootala Mohan

22                                             Attorneys for Plaintiff
23                                             JONATHAN GRAN

24
25
26
27
28
                                           11
                                        COMPLAINT
Case 2:19-cv-07671-AB-JC Document 1 Filed 09/04/19 Page 12 of 12 Page ID #:12




  1                           DEMAND FOR JURY TRIAL
  2        Plaintiff Jonathan Gran hereby demands a trial by jury on all issues triable
  3 by a jury in the above-entitled action.
  4
  5 DATED: September 4, 2019             Respectfully submitted,
  6
                                         FRANKFURT KURNIT KLEIN + SELZ PC
  7
  8
                                         By:         /s/ Vishwanath Kootala Mohan
  9                                            Tiffany R. Caterina
10                                             Vishwanath Kootala Mohan

11                                             Attorneys for Plaintiff
12                                             JONATHAN GRAN

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           12
                                        COMPLAINT
